Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,9,11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’972 (JP2018-178972).

Regarding claim 1:  JP’972 discloses a hydraulic oil control valve for a valve timing adjustment device (figure 1), the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft (3) being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve (11) being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: a tubular sleeve (400); a spool  (60) that has an end portion in contact with an actuator (9) and that located inward of the sleeve in a radial direction and slidably moved by the actuator in an axial direction; a movement restricting portion (see the arrow in the figure given below); and a fixing member (59), wherein the sleeve includes: an inner sleeve (50) disposed radially outside of the spool; and an outer sleeve (40) defining an axial hole extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole in the axial direction, the movement restricting portion is configured to restrict the inner sleeve from moving away from the actuator in the axial direction (see arrow in the figure below), the fixing member is fixed to an end portion of the outer sleeve facing the actuator, and the fixing member is configured to restrict: the inner sleeve from moving in a circumferential direction relative to the outer sleeve; and the inner sleeve and the spool from coming off from the outer sleeve toward the actuator in the axial direction (figure 1).
[AltContent: arrow]
    PNG
    media_image1.png
    946
    679
    media_image1.png
    Greyscale



Regarding claim 2: JP’972 discloses the inner sleeve (50) further includes: a first contact portion configured to come into contact with the fixing member (59); and a second contact portion configured to come into contact with the movement restricting portion (see the arrow in the figure given above), and there is a gap in the axial direction in at least one of a portion between the fixing member and the first contact portion (see the gap adjacent 59) or a portion between the movement restricting portion and the second contact portion (figure 1).

Regarding claim 3: JP’972 discloses the fixing member includes: a flat plate portion having a flat plate shape extending in a direction intersecting the axial direction; and a fitting protrusion protruding from the flat plate portion in a direction intersecting the radial direction, the inner sleeve includes a fitting portion at an end portion of the inner sleeve closer to the actuator, and the fitting protrusion is configured to fit into the fitting portion of the inner sleeve (figure 1; numeral 59).

Regarding claim 4: JP’972 discloses the outer sleeve includes a positioning portion in contact with the fixing member in the axial direction (figure 1).

Regarding claim 9: JP’972 discloses the end portion of the outer sleeve (40) facing the actuator includes a large diameter portion that has a large inner diameter, the end portion of the inner sleeve (50) facing the actuator includes a flange portion that extends radially outward, the flange portion is disposed in the large diameter portion, and the fitting portion is formed in the flange portion (figure 1).

Regarding claim 11: JP’972 discloses a gap between the inner sleeve and the outer sleeve is sealed (figure 9, numeral 58) in a sealing area, and the outer sleeve has an inner diameter that is constant at least in the sealing area in the axial direction (figures 1,9).  

Regarding claim 12: JP’972 discloses the outer sleeve includes a non-arranged portion (St1) in which the inner sleeve is not disposed in the radial direction, the non-arranged portion has an inner diameter that is greater than that of the inner sleeve, and the axial hole passes through the outer sleeve in the axial direction (figure 9).

Regarding claim 13: JP’972 discloses the outer sleeve includes a protrusion (49) that protrudes radially outward and that holds a phase shifting portion of the valve timing adjusting device between the protrusion and the one shaft, and the movement restricting portion (59) is located between the protrusion and the actuator (9) in the axial direction (figure 1).  

Regarding claim 14: JP’972 discloses a valve timing adjustment device comprising the hydraulic oil control valve (figure 1).

Allowable Subject Matter
Claims 5-8,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746